DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/30/2019 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-6 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Blanchflower et al1 (“Blanchflower”) in view of Reisner-Kollmann et al2 (“Reisner”), Trenholm et al3 (“Trenholm”), and Bell et al4 (“Bell”).
Regarding claim 1, Blanchflower teaches  a system for generating augmented reality 3D model (note here the “system” is considered to be defined as below and is addressed through the limitations of the body of the claim with these steps generating some AR 3D model where an AR 3D model is either a model generated for use in AR or is a model generated in AR; see Blanchflower as explained below), comprising:
an augmented reality device (note that an augmented reality (AR) device is considered any device used in augmented reality applications or which augments the reality of a user in some way such as through providing some virtual or digital content in connection with real-world the user is in, and in this case such a device comprises at least the following components as well; see Blanchflower, paragraph 0008 teaching “herein are techniques for modeling three-dimensional objects that may be performed by skilled or unskilled users alike, and that may be implemented using commercially-available computing devices, such as smartphones, tablets, laptop computers, and other appropriate computing devices” and “the techniques may include a user interface provided by the computing device (e.g., a display of a smartphone) that guides the user to capture additional or alternative views of specific areas of the object by identifying areas of the object that have not been adequately captured. For example, the user may be shown one or more areas of the object that lack sufficient information to generate an accurate three-dimensional model, and the user may then focus the camera on those areas, or otherwise capture additional images or views associated with those areas, such that additional visual information may be obtained for use in modeling the object” where such a UI which provides such virtual guidance about the real world of the user is the device functioning as an augmented reality device—see also paragraphs 0017-0021 teaching that “the sparse map and/or the mesh may be displayed to a user, e.g., via the object capture guidance user interface 115 of the mobile computing device 110, so that the user can visually inspect whether the target object is being represented as expected, or whether certain portions of the three-dimensional representation appear to be under-represented by feature points or otherwise lacking in detail” and “the object capture guidance user interface 115 may highlight the portion of the object on the display of the mobile computing device 110 or may otherwise indicate that a particular region would benefit from additional captured views of the region” which again is a description of the device functioning as an augmented reality device as it augments the reality of the user with the display of the GUI) comprising one or more image capturing device to capture a video feed data comprising one or more frames (see Blanchflower, paragraphs 0014-015 teaching to “capture a number of two-dimensional images of target object 120, each of the images corresponding to a particular view of the object” with “a camera integrated with mobile computing device 110” and the “images may be captured and/or provided in any appropriate format, such as in frames of a video feed or in a series of photographic still images of the target object 120” where  for example “a camera integrated into the mobile computing device 110 may be placed into a video capture mode, and the user may move the camera with respect to the target object in an effort to adequately capture the various sides, surfaces, and other visual details that define the overall structure of the target object 120” or the user “take still photographs of various views of the object, e.g., from different angles, distances, zoom levels, or the like”), and a processor (see Blanchflower, paragraph 0010 teaching that the “mobile computing system may also include one or more processors to process images as they are captured by the image capture device to generate a three-dimensional map of an object depicted in the images; to analyze the three-dimensional map of the object to determine whether sufficient visual detail exists in the images to generate a three-dimensional model of the object; and to identify a portion of the object that lacks sufficient visual detail in response to determining that sufficient visual detail does not exist”), wherein the augmented reality device is a wearable device comprising a display lens capable of displaying augmented reality (AR) content (see Blanchflower, paragraph 0008 as explained above where the device may be a ”smartphone or other appropriate mobile device” which displays AR content as explained above in relation to paragraphs 0008, and 0017-0021 as explained above),
wherein the processor (note that here the processor is interpreted as performing the steps of the method and for performing the functions of the various components explained below and as in paragraph 0010 the “one or more processors” are to “to process images as they are captured by the image capture device to generate a three-dimensional map of an object depicted in the images; to analyze the three-dimensional map of the object to determine whether sufficient visual detail exists in the images to generate a three-dimensional model of the object; and to identify a portion of the object that lacks sufficient visual detail in response to determining that sufficient visual detail does not exist”) comprises a scan component configured to process the video feed data and produce a scan data comprising a first cloud (note that “cloud” in the context of the claims and the invention is extremely broad and would refer to any 3D set of points of some modelled object or scene as such points in any form would abstractly form a “cloud” of points which may be processed in various ways; further note that “scan” is given its broadest reasonable interpretation which in context is meant to refer to the process of scanning an object or environment where scan data would be data which is the result of scanning the environment with some scanner which in this case is a camera capture device or the like; 
thus see Blanchflower, paragraphs 0015-0021 teaching to “process any captured images of the target object to build a sparse map of the target object on the device 110” where this “sparse map” is a first cloud and “may include a number of various feature points associated with visually interesting features of the target object (e.g., corners, edges, inflection points, and/or other points of interest)” from the “frames of a video feed” such that this sparse map of various associated feature points relating to the target object is a first cloud), 
wherein the scan data further comprises a list of keyframes (note that a “keyframe” as used in the context of the claims is interpreted broadly such that some image is designated as “key” for the purpose of the processing of a stream of images;
 thus see Blanchflower, paragraphs 0015-0021 teaching “key frames 130” which are “at least a portion of the visual information” which may be provided to “object modeling server 140” for example such that the scan data then further comprises key frames which could be provided or as mentioned in paragraph 022 the “mobile computing device 110 may communicate key frames 130, selected from among the set of captured images, to object modeling server 140 for modeling the target object” and the “key frames may be selected such that the key frames alone (e.g., separate from all of the other images) provide sufficient visual detail to generate a three-dimensional model of the object”), ORB features and ORB descriptor, wherein the processor further comprises a local feature detector component configured to analyze each frame of the video feed to extract a local feature descriptor (see Blanchflower, paragraphs 0015-0017 teaching “the sparse map of the target object may be generated using simultaneous localization and mapping (SLAM) processing” where “SLAM processing may be used to build up a map of a completely unknown target object 120, or to update a previous map of a partially-known target object 120” such that visually interesting local features are extracted from each frame and used in the SLAM process which includes simultaneously tracking and mapping of local features), and
wherein the scan component comprises one or more sub-component comprising:
	a pose tracking component configured to determine an orientation information of the augmented reality device in a 3D space with respect to each frame of the video feed data (see Blanchflower, paragraphs 0014-0022 teaching pose tracking to determine an orientation information of the AR device capturing “a number of two-dimensional images of target object 120, each of the images corresponding to a particular view of the object” where “the user may move the camera with respect to the target object in an effort to adequately capture the various sides, surfaces, and other visual details that define the overall structure of the target object 120” such that the orientation information of the view and pose at that view is tracked for each frame as for example “camera pose information associated with each key frame” is stored and sent in a list if need be) and determine if each frame need to be added to the first cloud (see Blanchflower, paragraphs 0016-0021 teaching to determine “what visual information is lacking from the captured images, e.g., any additional views of a particular region of the target object that are needed to “fill in” the details for building the three-dimensional model” such that it is determine if each frame needs to be added to the first cloud based on whether it will allow a sufficient number of points to represent a model as explained where “user interface 115 may identify whether any portions of the sparse map are under-represented by feature points, e.g., by comparing the number of feature points in a particular region to a threshold value and determining that the region lacks sufficient information when the number of feature points is less than the threshold value” such that in cases where more information is need such frames would be determined as need to be added to the first cloud) and list of keyframes based on the orientation information (see Blanchflower, paragraphs 0016 as noted above where “at least a portion of the visual information” are “key frames” and are a list of keyframes based on the orientation information which is kept and may be sent on for further processing as “the mobile computing device 110 may also communicate camera pose information associated with each of the key frames 130 to the server” as explained in paragraphs 0022-0023);
	a point cloud building component configured to extract and add a triangulated 3D points of each frame to the first cloud, based on the decision of the pose tracking component (see Blanchflower, paragraphs 0014-0021 teaching “to build a sparse map” which as explained above corresponds to the first cloud and then to “attempt to fit a mesh to the sparse map, e.g., by connecting appropriate feature points using an appropriate meshing technique” where the “the mesh may then be used to guide the user by indicating to the user what visual information is lacking from the captured images, e.g., any additional views of a particular region of the target object that are needed to “fill in” the details for building the three-dimensional model” such that poses are tracked for each frame and are tracked in relation to which poses are needed in relation to the object to properly model it and this adds triangulated 3D points to each frame of the cloud in that first of all a “meshing” step could be considered triangulating points or alternatively the SLAM process triangulates 3D points in a point cloud for each frame as it performs bundle adjustment which is understood by those of ordinary skill in the art to involve triangulation of 3D feature points in images in relation to pose), and
	a loop closing component configured to detect overlay of keyframes, wherein each keyframes comprises an image (see Blanchflower, paragraphs 0016-0021 teaching detection of overlap of keyframes as the system is able to “determine whether sufficient visual information exists in the captured images to generate a well-defined, accurate three-dimensional model of the target object 120” and “[i]n the case that the object capture guidance user interface 115 determines that sufficient visual information is lacking for a particular portion of the target object, the portion that is lacking sufficient detail may be identified to a user, such that the user can capture additional views of that particular portion of the target object” and [f]or example, the object capture guidance user interface 115 may highlight the portion of the object on the display of the mobile computing device 110 or may otherwise indicate that a particular region would benefit from additional captured views of the region” meaning that this functions as a loop closing component configured to detect overlap of key frames such as through determining that sufficient key frames have been overlapped to detect enough feature points such that a loop is closed which requires to continue capturing key frames until sufficient points are captured), and
	one or more computing device in communication with the augmented reality device (note that such a device is broadly recognized as any computing device which performs the following “create” and “convert” functions which is in “communication” with the AR device in any way and thus for example this “computing device” may be integrated with the AR device and be in communication through local connections or for example the computing device could be a remote auxiliary device or a remote server device which is in communication through any wired or wireless means; thus see Blanchflower, paragraphs 0012-0013 and figure 1 where the system includes a computing device in communication with the AR device such as the “object modeling server 140”)configured to create a second cloud utilizing the scan data (note that again a “cloud” is simply some collection of 3D points and in this case the second cloud must then be some collection of 3D points which is created utilizing the scan data above in some way; thus see Blanchflower, paragraphs 0014-0021 teaching as explained above the scan data generated including the “key frames”where “at least a portion of the visual information” (the video feed frames being the visual information) are “key frames” and may be sent on for further processing as “the mobile computing device 110 may also communicate camera pose information associated with each of the key frames 130 to the server” as explained in paragraphs 0022-0023 teaching to “communicate key frames 130, selected from among the set of captured images, to object modeling server 140 for modeling the target object” making this selected set of full target object scan data comprising the keyframes which “provide sufficient visual detail to generate a three-dimensional model of the object” what can be considered a second cloud created utilizing the scan data), and convert the second cloud into an editable 3D model, wherein the computing device is configured to store the 3D model in .stl format, wherein the 3D model is editable in CAD format (see Blanchflower, paragraphs 0012 and 0022-0023 teaching “object modeling server 140 and a three-dimensional printer 160, which may be used to “print out” a replica 170 of the target object 120 following appropriate capture and modeling of the target object 120 as described” where the object modeling device converts the second cloud into a 3D model such as a “three-dimensional model that is compatible with a three-dimensional printer” where such a model is considered stored at the “server” as it is located there).
Blanchflower teaches all that is required as applied to claim 1 above but is silent with respect to the aspects of the claims above which have not been rendered in bold.   While Blanchflower largely teaches all aspects of the claimed invention, the remaining limitations comprise various well-known techniques applied as such techniques are meant to be used.  Thus for example it will be shown below that while Blanchflower is silent, at least explicitly, with respect to: the augmented reality device being a wearable device comprising a display lens; that the scan data comprises specifically “ORB features and ORB descriptor”; to “convert the second cloud into an editable 3D model…wherein the 3D model is editable in a CAD format” explicitly; and to store the 3D model specifically in ”.stl format”.
These limitations will be addressed as explained in the rationale below with the prior art rendering the claimed invention obvious in view of the cited references teaching known techniques applicable to the base device of Blanchflower as fully explained below.
Regarding the “augmented reality device being a wearable device comprising a display lens” capable of displaying AR content, Blanchflower is silent as to such limitation as noted above.  Blanchflower does teach the device is AR device and thus all that is different is the implementation of the AR device is not specifically mentioned as a wearable AR device comprising a display lens. 
In the same field of endeavor relating to scanning objects in a scene with a camera of an AR device in order to model and reconstruct objects in 3D, Reisner teaches that it is known to provide AR “goggles” to “apply AR features or graphics directly to objects or structures of the user's natural surroundings” and that the device which captures and performs 3D reconstruction of objects in AR is an augmented reality device which is a wearable device comprising a display lens capable of displaying augmented reality (AR) content (see Reisner, paragraph 0003 teaching the “AR goggles” above which display AR content on a lens of such goggles and see paragraphs 0064-0065 teaching the “computing device 102 may be any portable or mobile device such as a … head-mounted display (HMD) or other wearable display” such that an HMD is an example of a wearable display comprising a display lens capable of displaying AR content and for example could be AR goggles as noted above and where a lens is further taught as in paragraph 0065 teaching “displaying the additional imagery on a transparent or semi-transparent display supplemented with one or more virtual objects”).  Reisner further teaches in paragraph 0088 that the wearable AR device is used “to create a point cloud of reference points based on physical objects present in images of a physical environment captured by a camera” in order to “output a point cloud that includes multiple points, each having three-dimensional coordinates (that is, including a depth value)”.  Additionally Reisner teaches in paragraph 0095“to model physical objects that were identified based on clustered reference points by point cloud clustering engine” and “simplified” or “more accurate geometric models” can be created such that for example it is suggested that “reference points, color information and/or determined shape information can be used from the observed silhouettes of the physical objects to define and/or refine the associated geometric models”.  
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Blanchflower such that the AR device with the capture hardware is a wearable device comprising a display lens as in Reisner as doing so would be no more than application of a known technique to a base system ready for improvement.  The results of such a combination would be predictable given that as shown above, both Blanchflower and Reisner already seek to scan an environment with a capture device and extract features to build a point cloud in order to model objects in 3D such that if the AR device of Blanchflower were a wearable device such as goggles or glasses with an embedded camera as suggested in Reisner then predictably the environment would continue to be captured as in Blanchflower and reconstructed as in Blanchflower but using a wearable AR device as in Reisner to display the GUI instead. The results of such a combination would yield an improved system as using the wearable AR device as in Reisner the user would be able to enjoy a hands free and more immersive experience enabled by the wearable AR device. 
Blanchflower as modified teaches all of the above, but, while Blanchflower teaches that the scan data comprises all that is explained above, Blanchflower is silent that the features are specifically “ORB features” and that the scan data comprises specifically “ORB features and ORB descriptor” when .   Furthermore, while Blanchflower at paragraphs 0037-0038 does teach converting the point cloud into a 
In the same field of endeavor relating to a user capturing  images of an object, scanning an object, reconstructing the object, and printing the object, Trenholm teaches a reconstruction process which largely corresponds to that of Blanchflower, but is more specific.  Blanchflower teaches techniques for “3D reconstruction” where a “video camera 102 acquires a video sequence of a scene, the scene containing an object of interest, and the video sequence is provided to system” and then “the video sequence is decomposed into a plurality of images” where “metadata such as EXIF data/tags are inserted into the plurality of images” which is used “in order to perform a 3D spatial alignment procedure, which determines the relative location of the image device 102 in the 3D point cloud being reconstructed and estimates the camera poses (i.e. the position and orientation of the image device 102 when an image was acquired)” (see Trenholm, paragraphs 0059-0063).  Trenholm further teaches “feature detection and description is performed on each image to extract features” which can be oriented fast and rotated BRIEF (ORB), Accelerated KAZE (AKAZE), fast retina keypoint (FREAK), or other techniques” where such “features can be mapped across the image set in order to reconstruct the 3D image” (see Trenholm, supra).  Trenholm further teaches a loop closing component which searches for overlap among key frames (images have key points) such that “by computing a feature vector or feature descriptor with local characteristics to describe a local patch,” then “[f]eature descriptors are matched between different images in the image set by associating key points from one image to another in the set” (in other words key frames are matched for overlapping key points) and “once all the feature descriptors are matched, a global map of feature visibility among views can be created” such that for example this is a loop closure component and also comprises pose tracking of the keyframes to determine an orientation of the capture device and use this to determine if frames need to be added to the cloud as images of view of key points (see Trenholm, paragraphs 0060-0062).  Trenholm further teaches such a process in relation to creating a first cloud from such features as there “steps of optimization 303 and increasing point cloud density 304” where “’bundle adjustment’ is performed on the image set to jointly refine relative poses of the image devices 102 and the 3D position of points” which “provides information regarding (i) the location of the image devices 102 and their orientation in a local reference frame, which may be determined with respect to a reference image device, and (ii) where a given image device 102 is with respect to the 3D object—i.e. what was the location and orientation of that particular imaging device to create that particular 2D image on which the features were detected” such that a “sparse point cloud is produced” and then can be triangulate and built upon see Trenholm, supra).  Trenholm then teaches that “[o]nce a sufficiently dense point cloud of the scene is produced (such as at block 505), surface reconstruction can be initiated” where “surfaces of 3D objects are incrementally reconstructed using techniques such as mesh sweeping and photometric refinement, which can fuse geometric and photometric cues for subpixel refinement of shape and depth” and then the “reconstructed 3D image can be exported… in one or more formats such as PLY, OBJ, P4B, or the like, and saved as a computer-readable file” such that a second cloud is converted into an editable 3D model wherein the 3D model is editable in a CAD format as “PLY, OBJ, P4B, or the like” are all examples of editable 3D models and editable in a CAD format as these are all CAD formats as understood by one of ordinary skill in the art (see Trenholm, paragraphs 0060-0061).  Additionally, Trenholm suggests that “those skilled in the art will appreciate that the same approach can be used… in various applications of 3D reconstruction and SFM” (see Trenholm, paragraph 0085). Trenholm further suggests the image device which captures the images would be compatible with Blanchflower as modified as the “image device 102 may be a... embedded camera (such as in a mobile device such as a cell phone or tablet computer), or other suitable device for acquiring 2D or 3D image data (e.g. lidar), or some combination thereof” (see Trenholm, paragraph 0014
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Blanchflower as modified with the known techniques of Trenholm as doing so would yield predictable results and result in an improved system.  This is because Blanchflower as modified already seeks to and accomplishes 3D modeling through capturing of images of objects and does so through extracting features and building a point cloud which is then converted and built upon into a more detailed model based on the features extracted.  Thus if Blanchflower’s technique using local features were modified to use Trenholm’s reconstruction technique which uses ORB features and ORB descriptors as scan data this would predictable result in ORB features being the features detected and would be those which are used to build the point cloud and associated 3D model.  The results of such a combination would yield an improved system as this provides “binary robust independent elementary features” in a “fast” and rotation invariant way allowing key points to be “selected that have high repeatability across multiple images in an image set due to invariance to changes in illumination, image noise, geometric transformation such as scaling, translation, shearing, and rotation” as suggested by Trenholm (see Trenholm, paragraph 0061).
Blanchflower as modified teaches all of the above but is silent to specifically “store the 3D model in .stl format.”  Note that again, the use of “.stl format” as an abbreviation is understood by one of ordinary skill in the art to refer to stereolithography file formats as this is a standard type of 3D file format and thus such use of a standard file format itself could tend to be seen as obvious, however it is at least taken to mean that some conversion into this format in the full context of the claim is somewhat more than simply the full idea of claiming the “.stl format.”  Note that Blanchflower as modified does teach conversion to other standard 3D file formats as Trenholm at paragraph 0061 as combined specifically teaches “PLY, OBJ, P4B, or the like” meaning that it is already taught and suggested to convert the point cloud data into denser point cloud data and to convert this into editable CAD data as well as 3D printable file formats.  Regardless, in the interest of clarity, explicit teachings will be provided 
In the same field of endeavor relating to modeling 3D objects and converting 3D point models into standard 3D file types, Bell teaches that it is known to provide a system for scanning an environment of a user and modeling objects and the environment which are scanned, and further teaches to assist a user using augmented reality techniques in scanning a scene for modeling, where, like in Blanchflower, images are captured and from these images and a “point cloud” is created and the point cloud may be subject to further processing such as triangulation for “converting 3D point cloud data to a 3D triangle mesh” and “conversion of the 3D points into a solid 3D model format (e.g., STL)” and finally a suggestion that this is “followed by 3D printing of the captured object or environment” (see Bell, paragraph 0162).  Furthermore Bell teaches in paragraph 0082, “[u]ploading the scan data to a remote server for storage or further processing” and in paragraph 0175 that “3D capture sessions may be stored in an online database” showing explicit storage of such a file format, although storage in a 3D format has already been addressed by other prior art above. Thus Bell teaches a known technique which is applicable to Blanchflower as modified such that point cloud data is converted specifically into an STL or “.stl” format. 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Blanchflower as modified with the known technique of Bell such that the 3D model of Blanchflower is converted into a “.stl” format and stored.  The results of such a technique would have been predictably that the 3D model such as the PLY, OBJ, or the like file already being produced by Blanchflower as modified is another standard file such as “.stl” with Bell showing such a technique would have predictable results and it similarly converts data from a captured point cloud into 3D model data, including “.stl” format data.  The results of such a combination would have resulted in an improved system as for example it at least would give another standard file format for the see Bell, paragraph 0174).
Regarding claim 3, Blanchflower as modified teaches all that is required as applied to claim 1 above and further teaches wherein the first cloud is constructed from a local feature descriptor utilizing a simultaneous localization and mapping (SLAM) algorithm (again note that this merely recites one of the fundamental uses of SLAM know to those of ordinary skill in the art; see Blanchflower as modified where Blanchflower as in paragraphs 0017 and 0032 teaches such use of the “SLAM” algorithm to build the first cloud).
Regarding claim 5, Blanchflower as modified teaches all that is required as applied to claim 1 above and further teaches wherein the processor further comprises an overlay component (note this “overlap component” is interpreted as a specialized “overlap” algorithm functioning on the processor above which in some manner functions to “overlay” in some manner to display the generated 3D model) configured to display the generated 3D model utilizing the augmented reality device (see Blanchflower as modified where Blanchflower as combined already teaches in paragraphs 0024-0033 and figures 2A-2B the “feature” points are overlaid on the object such that “the point cloud and/or the mesh may be displayed to the user interface 115 of the mobile computing device” which is an AR device as combined with Reisner which also teaches such an overlay component (which would be a basic feature of any AR device as they must all overlay information) as in paragraphs 0065-0067 teaching “display 230 may also show AR graphics and/or other information overlaid on the one or more displayed images”).
Regarding claim 6, Blanchflower as modified teaches all that is required as applied to claim 1 and further teaches wherein the capturing device is a singular monocular camera (see Blanchflower as modified where Blanchflower teaches “a camera” as in paragraph 0008 which captures multiple views as a user moves thus making such a camera a monocular camera as there is no indication it is a stereo camera for example)
Regarding claim 8, Blanchflower as modified teaches all that is required as applied to claim 1 above and further teaches wherein the augmented reality device is in communication with the computing device via at least one of a wired or wireless network (see Blanchflower as modified as explained above where paragraphs 0012-0013 and figure 1 teach the system includes a computing device in communication with the AR device such as the “object modeling server 140” where “the various devices may be communicatively coupled to one another via one or multiple networks, such as a local area network (LAN) or a wide area network (WAN), or over combinations of appropriate networks”).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanchflower as modified by Reisner, Trenholm, and Bell as applied to claim 1 above, and further in view of Mehr5 et al (“Mehr”).
Regarding claim 12, it can be seen that claim 12 recites a “method” in which each step corresponds to functions performed by the “system” recited in claim 1, except for the function that “converting the second cloud” in claim 12 differs in that specifically it requires “converting the second cloud into a 3D mesh utilizing a concave hull algorithm,” whereas claim 1 does not require utilizing such a “concave hull algorithm” when converting the second cloud.  Thus the other similar limitations correspond to the limitations of claim 1 above; thus these limitations of claim 12 are rejected on the same grounds as claim 1 above.  Thus the combination of Blanchflower, Reisner, Trenholm, and Bell (Blanchflower as modified) as applied to claim 1 teaches all that is required as applied to claim 12 except that Blanchflower as modified does not specifically teach converting the second cloud into a 3D mesh “utilizing a concave hull algorithm.”  Thus Blanchflower as modified stands as a base device upon which the claimed invention can be seen as an improvement through utilizing a concave hull algorithm to convert a second cloud into a 3D mesh.
In the same field of endeavor relating to generating 3D models from point clouds created from captured images, Mehr teaches that it is known to “capture a 3D point cloud… and from which…points may be determined” (see Mehr, paragraph 0058 and paragraphs 0087-0088 and figure 3 where step s12 is determining a point cloud where such “capturing s12 may be performed in any way” and the “3D point cloud represents positions on different structures of the room, including the wall, and possible other structures such as the floor, the celing, and/or any structure inside the room such as furniture or other objects”) and teaches converting such a point cloud into a 3D mesh utilizing a concave hull algorithm (see paragraphs 0084-0085 teaching as in figure 2 that the method “extracts a contour (e.g. concave hull) of the projected point cloud e.g. on the floor plan” and ultimately “outputs a polyhedral 3D layout of the indoor scene” where a “polyhedral 3D layout” is a 3D mesh a mesh is no more than connected 3D points forming polyhedrons or polygons and see also paragraphs 0101-0124 further explaining the “concave hull algorithm” which is interpreted as any algorithm which utilizing a “concave hull” in any manner and finally also note paragraphs 0141-0145 and figures 7-9 teaching the “3D polygonal model” or 3D mesh model which may be output by the method).  Thus Mehr provides a known technique applicable to the base system of Blanchflower as modified such that Mehr’s technique could be utilized to convert the second cloud of Blanchflower as modified into a 3D mesh utilizing a concave hull algorithm.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Blanchflower as modified to include Mehr’s technique for utilizing a concave hull algorithm to generate the mesh data in Blanchflower from the second point cloud created as densified in Blanchflower as modified.  The results of such a combination would be predictable as Blanchflower already suggests to create a 3D mesh from the first point cloud being created (see uHuHu,Blanchflower, paragraph 0017 teaching “attempt to fit a mesh to the sparse map, e.g., by connecting appropriate feature points using an appropriate meshing technique” ) and already teaches see Mehr, paragraph 0042-0043) if architecture was being scanned, or it is clear that precise layouts of other types of 3D objects would benefit from the same technique or would at least have the same result when applied to any 3D object.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-6, 8, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner notes that while Mehr is applied again in a different combination of prior art, this reference applied in a prior rejection of record for the above cited teachings is not actually specifically challenged in any argument as there is no argument against the specific teachings of Mehr relied upon in the rejections above (for example there is no specific argument that Mehr fails to teach utilization of a concave hull algorithm in combination with other references), now with a different combination of references.
The Examiner notes that due to the proposed amendments, the claim limitations are no longer interpreted under 35 U.S.C. 112(f) as a processor is recited as structure for performing functions of various components which previously invoked 112(f). 
The Examiner notes that while a new grounds of rejection has been applied, the previously cited prior art would likely still render the claimed subject matter obvious.  This is because Applicant’s invention at this point amounts to a collection of components which are known in the art and which use techniques, which while may be specific in various ways, are still nevertheless known in the art.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rosenbaum – US PGPUB No. 2018/0114363 – see paragraphs 0065-0071 teaching another AR device for scanning an object to model the object which creates point clouds from features extracted from captures of images of an object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SCOTT E SONNERS/Examiner, Art Unit 2613                      


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB No. 20160163098
        2 US PGPUB No. 20150062120
        3 US PGPUB No. 20190138786
        4 US PGPUB No. 20140043436
        5 US PGPUB No. 2018/0330184